                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


MATTHEW FORD,

      Plaintiff,

v.                                                  Case No. 3:18-cv-02782-K (BT)

PENNSYLVANIA HIGHER
EDUCATION ASSISTANCE AGENCY,
D/B/A FEDLOAN SERVICING,

      Defendant.


                   MEMORANDUM OPINION AND ORDER

      Before the Court is pro se Plaintiff Matthew Ford’s “Motion for Leave to File

First Amended Complaint” (the “Motion”) (ECF No. 5). For the reasons stated, the

Court GRANTS Ford’s Motion.

                                        I.
                                    Background

      Plaintiff Matthew Ford filed this case against Defendant Pennsylvania

Higher Education Assistance Agency, d/b/a FedLoan Servicing (“PHEAA”), in the

44th Judicial District Court of Dallas County, Texas, on August 27, 2018. Original

Pet. (ECF No. 1-5). Ford’s claims against PHEAA, a student loan servicer, arise out

of PHEAA’s alleged unfair and deceptive student loan servicing practices. Id. at 1,

¶ 1. Ford pleaded five causes of action in his original petition: (1) a violation of the

Texas Deceptive Trade Practices Act; (2) a violation of the Texas Debt Collection


                                           1
Act; (3) fraud; and (4) civil conspiracy. Id. at 12-15, ¶¶ 55-70. Ford twice amended

his petition in state court. See 1st Am. Pet. (ECF No. 1-7); 2d Am. Pet. (ECF No. 1-

11). Ford’s second amended petition, filed on October 8, 2018, added a breach-of-

contract claim against PHEAA for the alleged breach of a contract between PHEAA

and the United States Department of Education (the “DOE”). 2d Am. Pet. at 18-19,

¶¶ 82-86. Ford also added claims for unjust enrichment and breach of fiduciary

duty against PHEAA arising out of the same contract with the DOE, as well as a

claim for negligent misrepresentation. Id. at 19-21, ¶¶ 87-101.

      Ten days after Ford filed his second amended petition in state court, PHEAA

filed its notice of removal under 28 U.S.C. § 1446 in this Court. Removal Notice

(ECF No. 1). In its notice of removal, PHEAA claims that “[t]his Court has federal

question jurisdiction [under 28 U.S.C. § 1331] because Plaintiff’s Second Amended

Petition alleges a breach of contract claim controlled by federal law.” Id. at 1-2, ¶

2. With respect to the remaining state law claims, PHEAA avers that because they

“share a common nucleus of operative fact with [Ford’s] federal breach of contract

claim, the Court has supplemental jurisdiction over those claims.” Id.

      Then, within six days of PHEAA filing its notice of removal, Ford filed the

Motion and a motion to remand. Mots. (ECF Nos. 5 & 6). As an attachment to the

Motion, Ford filed a proposed amended complaint voluntarily dismissing his

breach-of-contract, unjust enrichment, and breach-of-fiduciary-duty claims, and

adding a claim for usury in violation of Texas Finance Code Chapter 306. Proposed

Am. Compl. 12-15, ¶¶ 59-76 (ECF No. 5-1). PHEAA filed a response arguing that

                                         2
Ford’s proposed amended complaint is an attempt at forum manipulation and that

the Court should not grant Ford leave to amend. Resp. at 3-4 (ECF No. 9).

                                     II.
                         Legal Standard and Analysis

      When there is no scheduling order in place to govern the deadline for

amending pleadings, leave to amend is determined according to the standard set

forth in Federal Rule of Civil Procedure 15. Greco v. Nat'l Football League, 116 F.

Supp. 3d 744, 753 (N.D. Tex. 2015). Under Rule 15, a party “may amend its

pleading once as a matter of course” if it amends within certain deadlines set forth

in the rule. Fed. R. Civ. P. 15(a). When a party is not amending as a matter of course

under Rule 15(a) but still seeks to amend, a court must freely grant a party leave to

amend and should do so “when justice so requires.” Fed. R. Civ. P. 15(a)(2).

“Determining when ‘justice so requires’ rests within the sound discretion of the

trial court.” Chitimacha Tribe of La. v. Harry L. Laws Co., Inc., 690 F.2d 1157,

1163 (5th Cir. 1982) (citation omitted). Further, Rule 15’s language “evinces a bias

in favor of granting leave to amend. . . . Although the district court should err on

the side of allowing amendment, leave to amend should not be given

automatically.” Id. (citations omitted). Thus, a court should consider five factors

in determining whether to grant a party leave to amend its complaint: “1) undue

delay, 2) bad faith or dilatory motive, 3) repeated failure to cure deficiencies by

previous amendments, 4) undue prejudice to the opposing party, and 5) futility of

the amendment.” Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004) (citing


                                          3
Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003) (in turn citing

Foman v. Davis, 371 U.S. 178, 182 (1962)). In the absence of any of these factors,

the court should grant a party leave to amend. Id. (citing Foman, 371 U.S. at 182).

   A. Undue Delay

      PHEAA cannot establish that Ford unduly delayed in seeking to amend his

complaint. For the passage of time to bar a party’s request for leave to amend its

pleadings, the amount of time passed must constitute “undue delay.” Lewis v.

Fresne, 252 F.3d 352, 360 (5th Cir. 2001). “[D]elay alone is an insufficient basis

for denial of leave to amend: The delay must be undue, i.e., it must prejudice the

nonmoving party or impose unwarranted burdens on the court.” Mayeaux v. La.

Health Serv. and Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004) (quoting Stripling

v. Jordan Prod. Co., LLC, 234 F.3d 863, 872 (5th Cir. 2000)); see also Greco, 116

F. Supp. 3d at 755 (the lack of a scheduling order weighs “in favor of finding no

undue delay, dilatory motive, or bad faith on the part of Plaintiffs . . . .”) Here, there

has been no delay, let alone undue delay. Ford filed the Motion within six days of

PHEAA removing the case. The Court has not entered a scheduling order, and

there is no trial date. The proposed amendment would not cause prejudice to

PHEAA or impose any burdens on the Court.

   B. Bad Faith or Dilatory Motive

      PHEAA also has not demonstrated Ford acted in bad faith or with a dilatory

motive in seeking leave to amend. This case’s procedural posture does not support

a finding of bad faith or dilatory motive where, as stated, there is no scheduling

                                            4
order and the parties have taken little action in the case. See Greco, 116 F. Supp.

3d at 755. Also, the Court does not find Ford attempted to manipulate the forum.

In Hernandez v. Central Power and Light, the district court granted a plaintiff

leave to amend a complaint to drop a claim that the defendants argued was

preempted by federal law and thus provided a basis for removal jurisdiction. 880

F. Supp. 494, 496 (S.D. Tex. 1994). Like in the present case, the defendant opposed

plaintiff’s motion for leave to amend on the basis that plaintiff was attempting to

“manipulate the forum.” Id. at 495. The court identified several reasons why any

forum manipulation was “minimal” and not a basis to deny leave to amend: (1) the

case was not originally filed in federal court by the plaintiff; (2) the plaintiff did not

plead an overt federal claim in state court; and (3) the record indicated plaintiff

never wanted to be in federal court and never expressly attempted to assert a

federal claim. Id. at 496. Here, like in Hernandez, Ford originally filed his case in

state court and did not plead an overt federal claim there, and the record does not

indicate Ford’s express attempt to plead a federal claim. Rather, this case is in

federal court because PHEAA removed it. Ford simply wants his lawsuit to return

to where he first filed it. His willingness “to sacrifice the new claim to get back to

state court cannot so easily be labeled ‘forum manipulation.’” Id.

   C. Repeated Failure to Cure Deficiencies by Previous Amendments

      Ford’s proposed amendment would be his first in this Court. Thus, this

factor is inapplicable to these facts.



                                            5
   D. Undue Prejudice

      Granting Ford leave to amend his complaint would not prejudice PHEAA.

“A defendant is prejudiced if an added claim would require the defendant ‘to

reopen discovery and prepare a defense for a claim different from the [one] . . . that

was before the court.” Smith, 393 F.3d at 596 (quoting Duggins v. Steak ‘N Shake,

Inc., 195 F.3d 828, 834 (6th Cir. 1999)). Where an amendment would cause

considerable delay and expense for the opposing party, a court is more likely to

find undue prejudice. See id. In this case, Ford seeks to dismiss three claims and

to add only one additional claim relating to usury. By dismissing all claims relating

to the contract between PHEAA and DOE, he seeks to abandon his entire third-

party beneficiary theory of recovery. Additionally, this case is still in its infancy.

The parties have not engaged in extensive discovery or motion practice. PHEAA

has not committed to a defense strategy that will result considerable expense if

Ford is allowed to dismiss his third-party beneficiary claims. The Court does not

find that the proposed amended complaint is prejudicial to PHEAA.

   E. Futility of the Amendment

      Next, PHEAA claims Ford’s proposed amendment is futile because

“[i]rrespective of the Court’s ruling regarding the pleading amendment, the Court

had jurisdiction when PHEAA removed the lawsuit and it retains its discretion to

exercise subject matter jurisdiction over Ford’s remaining claims.” Resp. at 2 (ECF

No. 9). While PHEAA’s assertion may be a correct statement of the law, it assumes

that the only purpose of the proposed amendment is to avoid federal court

                                          6
jurisdiction. Ford is still the master of his complaint and cannot be forced to pursue

any particular claim for relief. PHEAA has not demonstrated how an amendment

abandoning claims would be futile.

                                    Conclusion

      The Court finds, given its consideration of the relevant factors, that it should

“err on the side of allowing amendment . . . .” Chitimacha Tribe of La., 690 F.2d at

1163. Accordingly, Plaintiff Matthew Ford’s Motion for Leave (ECF No. 5) is

GRANTED. The Clerk of Court is directed to file Ford’s amended complaint on the

docket for this case.

      SO ORDERED.

      July 26, 2019.




                                       ___________________________
                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE




                                          7
